Citation Nr: 1632137	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-28 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), suicidal ideation, and borderline and anti-social personality disorders and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	C. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1992 to June 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Montgomery. Alabama, Regional Office which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD, suicidal ideation, and borderline and anti-social personality disorders and denied the claim on the merits.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  In September 1994, VA denied service connection for a psychiatric disorder to include PTSD, suicidal ideation, and borderline and anti-social personality disorders.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 1994.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  In September 2011, additional relevant original service treatment records were received.  

3.  PTSD was initially manifested during active service.  


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to service connection for an acquired 

psychiatric disorder to include PTSD, suicidal ideation, and borderline and anti-social personality disorders will be reconsidered.  38 C.F.R. § 3.156(c) (2015).  

2.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reconsiders the Veteran's claim and grants service connection for PTSD.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

On August 4, 1994, the RO denied service connection for a psychiatric disorder to include PTSD, suicidal ideation, and borderline and anti-social personality disorders as "PTSD was diagnosed on the basis of your history of sexual abuse as a child."  The Veteran was informed in writing of the adverse decision and his appellate rights in August 1994.  In August 1994, additional relevant service treatment records were received into the record.  In September 1994, the RO reconsidered the Veteran's claim for service connection for a psychiatric disorder to include PTSD, suicidal ideation, and borderline and anti-social personality disorders and again denied it on the merits.  The Veteran was informed in writing of the adverse decision and his appellate rights in September 1994.  He did not submit a NOD with the determination.  

In August 2011, the Veteran sought to reopen his claim for service connection.  In September 2011, additional relevant service documentation including the report of the Veteran's November 1991 physical examination for service entrance was received.  The additional service documentation was not previously of record.  

The provisions of 38 C.F.R. § 3.156(c) direct, in pertinent part, that:

  (c)  Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 
  (i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; 
  (ii)  Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
  (iii)  Declassified records that could not have been obtained because the records were classified when VA decided the claim.  

VA's receipt of additional relevant service treatment records following the September 1994 rating decision mandates that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder be reconsidered.  38 C.F.R. § 3.156(c).  


III.  Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that service connection for PTSD is warranted as he was raped by a fellow serviceman and initially diagnosed with PTSD during active service.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The report of the Veteran's November 1991 physical examination for service entrance notes that the Veteran denied experiencing "depression or excessive worry" and "nervous trouble of any sort."  On contemporaneous physical evaluation, the Veteran was reported to exhibit no psychiatric abnormalities.  As no psychiatric disorder was identified in the report of physical examination for service entrance, the presumption of soundness with regard to an acquired psychiatric disorder including PTSD attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  It is next necessary to determine if the presumption of soundness may be rebutted.  

The Veteran's service treatment records reflect that he reported that he had been raped on multiple occasions and was subsequently diagnosed by treating naval medical personnel with PTSD.  Clinical documentation dated in December 1992 indicates that the Veteran was seen "following a suicide attempt by wrists laceration."  The Veteran presented a history of having been raped at the age of 10 by his half-brother and another individual; again raped at the age of 17 by another individual; and raped a third time "two months ago, when he was intoxicated and attacked by a senior ranking male [non-commissioned officer]."  The Veteran was diagnosed with PTSD and "[ruleout] major depression."  

The report of a May 2012 VA PTSD examination states that the Veteran was diagnosed with PTSD "in military service."  The examiner commented that "[r]eview of his military service records reveals his PTSD clearly and unmistakably existed prior to his military service from his history of childhood sexual abuse" and "review of his military service records and mental health notes reveal that he only once mentioned in treatment anything about being raped while in service in Puerto Rico almost 4 1/2 months after it happened."  The VA psychologist did not address or otherwise discuss the report of the Veteran's November 1991 physical examination for service entrance showing no history or diagnosis of an acquired psychiatric disorder.  Given such deficiency, the Board finds that the examination report is of essential no probative value.  

The Board observes that the record is devoid of clear and unmistakable evidence establishing that the Veteran's PTSD both pre-existed and was not aggravated by service and is therefore insufficient to rebut the presumption of soundness.  

The Veteran asserts that service connection for PTSD is warranted as the claimed disorder was initially diagnosed during active service secondary to his having been the victim of rapes prior to and during active service.  PTSD was initially diagnosed during active service.  Naval and VA examiners diagnosed the Veteran with PTSD secondary to multiple sexual assaults.  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's PTSD originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


